                        Case 2:20-cv-04680 Document 1 Filed 05/26/20 Page 1 of 18 Page ID #:1



                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      CHRISTOPHER J. BAKES, SB# 99266
                    2   E-Mail: Christopher.Bakes@lewisbrisbois.com
                      CAITLIN E. HIGGINS, SB# 298782
                    3   E-Mail: Caitlin.Higgins@lewisbrisbois.com
                      2020 West El Camino Avenue, Suite 700
                    4 Sacramento, CA 95833
                      Telephone: 916.564.5400
                    5 Facsimile: 916.564.5444

                    6 BRYAN P. SUGAR (pro hac vice pending)
                           E-Mail: Bryan.Sugar@lewisbrisbois.com
                    7 550 West Adams Street, Suite 300
                        Chicago, IL 60661
                    8 Telephone: 312.463.3473

                    9
                        Attorneys for Plaintiff EPOCH GROUP INC d/b/a EPOCH MEDIA GROUP
                   10

                   11                               UNITED STATES DISTRICT COURT
                   12                             CENTRAL DISTRICT OF CALIFORNIA
                   13

                   14 EPOCH GROUP INC d/b/a                       CASE NO. 2:20-CV-4680
                   15 EPOCH MEDIA GROUP                           COMPLAINT FOR DAMAGES
                   16                      Plaintiff,                 1. DEFAMATION PER SE
                   17             vs.                                 2. DEFAMATION PER QUOD
                   18 LOS ANGELES MAGAZINE, LLC,                  DEMAND FOR JURY TRIAL
                   19                      Defendant.
                   20

                   21

                   22

                   23            Plaintiff EPOCH GROUP, INC. d/b/a EPOCH MEDIA GROUP (collectively

                   24 “Epoch” or “Plaintiff”), by their undersigned attorney, for their Complaint against

                   25 Defendant LOS ANGELES MAGAZINE, LLC, a California entity (“Defendant”),

                   26 alleges as follows:
                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4844-8446-4317.1                          1
& SMITH LLP                                                   COMPLAINT
ATTORNEYS AT LAW
                        Case 2:20-cv-04680 Document 1 Filed 05/26/20 Page 2 of 18 Page ID #:2



                    1                                  PRELIMINARY STATEMENT
                    2            This action arises from Defendant’s publication of demonstrably false
                    3 statements about Plaintiff. The defamatory statements were published by Defendant

                    4 either with knowledge of their falsity, or with reckless disregard for the truth,

                    5 causing Plaintiff harm.

                    6                                           THE PARTIES
                    7            1.        At all relevant times, Plaintiff EPOCH GROUP INC. d/b/a EPOCH
                    8 MEDIA GROUP was a New York corporation in good standing with its principal

                    9 place of business in New York.

                   10            2.        At all relevant times, Defendant was a California limited liability
                   11 company with its principal place of business in Los Angeles, California.

                   12                           PERSONAL JURISDICTION AND VENUE
                   13            3.        Federal Rule of Civil Procedure 4 directs every federal district court to
                   14 follow the law on personal jurisdiction that is in force in the state courts where the

                   15 federal court is located. Personal jurisdiction is proper under California state law

                   16 because Defendant is incorporated in and does business in California.

                   17            4.        Venue is proper because Defendant’s principal place of business is in
                   18 Los Angeles County, California.

                   19                               SUBJECT MATTER JURISDICTION
                   20            5.        This Court has subject matter jurisdiction over this action pursuant to
                   21 28 U.S.C. § 1332, which gives federal courts original jurisdiction over civil actions

                   22 where the matter in controversy exceeds $75,000 and is between citizens of different

                   23 states.

                   24            6.        Plaintiff is a citizen of New York and Defendant is a citizen of
                   25 California. Further, Plaintiff’s damages exceed $75,000.

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4844-8446-4317.1                                 2
& SMITH LLP                                                         COMPLAINT
ATTORNEYS AT LAW
                        Case 2:20-cv-04680 Document 1 Filed 05/26/20 Page 3 of 18 Page ID #:3



                    1                                   GENERAL ALLEGATIONS
                    2            7.        The Epoch Times is an independent, nonpartisan newspaper that is
                    3 dedicated to truthful reporting, which was founded in response to communist

                    4 repression and censorship in the People’s Republic of China. The People’s

                    5 Republic of China was founded in 1949 following a civil war in which the Marxist

                    6 faction prevailed, toppling the Republic of China founded in 1912, and coinciding

                    7 with the Union of Soviet Socialist Republics’ imposition of one-party Marxist rule

                    8 throughout post-war Eastern Europe. Both the People’s Republic of China and the

                    9 USSR allied in supporting the imposition of one-party Marxist rule in the Korean

                   10 Peninsula, jointly providing combat support against the United States and its allies

                   11 and resulting in what was to become the Democratic People’s Republic of Korea

                   12 (North Korea).

                   13            8.        The People’s Republic of China is today classified as “not free” by
                   14 Freedom House’s Freedom in the World 2018, “mostly unfree” by the Index of

                   15 Economic Freedom (an annual index by The Heritage Foundation and The Wall

                   16 Street Journal), a “very serious situation” by Reporters Without Borders (its least

                   17 free classification), and as “totalitarian” by The Economist Intelligence Unit. As

                   18 might be expected from such a profile, the People’s Republic of China since its

                   19 founding is considered to have been directly or indirectly responsible for the deaths

                   20 of millions of its own citizens, by famine and starvation, and mass arrests and

                   21 executions.

                   22            9.        Epoch’s founders are Chinese-Americans who fled the People’s
                   23 Republic of China. They sought to create an independent media to bring the world

                   24 uncensored and truthful information, including about the People’s Republic of

                   25 China. The Epoch Times is one of the very few publications worldwide specifically

                   26 dedicated to this particular combination of journalistic priorities. Its national and
                   27 international reporting reputation rose after the People’s Republic of China fully

                   28 entered the world economic stage (it joined the World Trade Organization in 2001)
LEWIS
BRISBOIS
BISGAARD                4844-8446-4317.1                                3
& SMITH LLP                                                         COMPLAINT
ATTORNEYS AT LAW
                        Case 2:20-cv-04680 Document 1 Filed 05/26/20 Page 4 of 18 Page ID #:4



                    1 while sustaining and even expanding its extreme totalitarian structures, arbitrary

                    2 arrests of dissidents, forced relocations of detained faith-based dissidents (including

                    3 Muslims and Christians), high tolerance for theft and piracy of intellectual property,

                    4 and encroachment into trading partners’ national economies and sovereignty

                    5 through forced compliance with Chinese Communist Party conditions of doing

                    6 business. This is exacerbated by the corporatization of North American media and

                    7 their often non-transparent business ties with the People’s Republic, making even

                    8 large media vulnerable to Party conditions of doing business. As a media outlet

                    9 fully independent and with a priority to avoid compromising entanglements, The

                   10 Epoch Times has a particularly critical role to play in presenting information freely.

                   11            10.       Defendant is a magazine that “covers the people, food, culture, arts and
                   12 entertainment, fashion, lifestyle, and news that defines Southern California with a

                   13 signature mix of feature-length writing, service journalism, investigative reporting,

                   14 and design.” In addition to its magazine, it operates LAmag.com, which provides

                   15 digital news and other content.

                   16                The Importance of Epoch’s Reputation For Truthful Reporting
                   17            11.       The Epoch Times is the fastest-growing independent newspaper in
                   18 America and is the largest news outlet aimed at the Chinese community outside

                   19 “mainland China” [meaning the People’s Republic of China, including Hong Kong

                   20 and Macau] and Taiwan [location of the “Republic of China” displaced on the

                   21 mainland by the People’s Republic]. In 2004, The Epoch Times newspaper

                   22 introduced its English-language edition. Epoch’s growth and success have been and

                   23 continue to be achieved by its singular dedication to providing the oppressed and

                   24 those concerned about them with an alternative voice.

                   25            12.       The Epoch Times’ goal is to bring its readers accurate information so
                   26 they can form their own opinions about the most significant topics of our time,
                   27 which certainly includes the rise of the People’s Republic of China.

                   28            13.       The Epoch Times has received numerous awards for its reporting and
LEWIS
BRISBOIS
BISGAARD                4844-8446-4317.1                                4
& SMITH LLP                                                         COMPLAINT
ATTORNEYS AT LAW
                        Case 2:20-cv-04680 Document 1 Filed 05/26/20 Page 5 of 18 Page ID #:5



                    1 design, including from the New York Press Association, the Society of Professional

                    2 Journalists, and the Society for News Design. The Epoch Times’ reporting has been

                    3 favorably cited or relied on by multiple sources of news and information worldwide

                    4 including Focus Taiwan, The China Post, the BBC, the Brookings Institute, and in

                    5 multiple successive Annual Reports by the United States-China Economic and

                    6 Security Review Commission under both the Trump and the Obama

                    7 Administrations.

                    8            14.       With a range of news sources and voices critical in an era where all
                    9 media sources may fairly be questioned, it is imperative that the public forum be

                   10 free of genuinely scurrilous falsehoods that operate to destroy a free, vigorous and

                   11 varied press. If one media platform may publish full falsehoods about another

                   12 without rebuke, then the marketplace for ideas becomes bent and skewed. For this

                   13 reason, it is a long legal tradition in this country that the laws of libel and

                   14 defamation apply to all speakers, including newspapers and magazines. Though no

                   15 press faction may claim any greater protection from falsehood than any other

                   16 faction, it remains the case that in some eras certain falsehoods are particularly

                   17 opprobrious. If an enlarging force on the world stage obtains the ability to squelch

                   18 all dissent, there will be no marketplace for the free exchange of ideas. Independent

                   19 artisan news outlets such as Epoch play a critical worldwide role in promoting this

                   20 particular freedom. In the internet age when a click can release the truth worldwide

                   21 in an instant, a click can also propagate falsehoods worldwide in an instant.

                   22            15.       As a leading voice in covering the People’s Republic of China for the
                   23 past 20 years, The Epoch Times’ truthful reporting has today earned it a reputation

                   24 as a trusted source for information that North America can turn to for unbiased

                   25 reporting about COVID-19 developments, trade developments with the People’s

                   26 Republic of China, the People’s Republic of China’s hostile acts in international
                   27 waters against the Republic of the Philippines and the Socialist Republic of

                   28 Vietnam, and the People’s Republic of China’s arrests and incarcerations of
LEWIS
BRISBOIS
BISGAARD                4844-8446-4317.1                                5
& SMITH LLP                                                         COMPLAINT
ATTORNEYS AT LAW
                        Case 2:20-cv-04680 Document 1 Filed 05/26/20 Page 6 of 18 Page ID #:6



                    1 dissidents. This information is based on vigilant reporting and on sourcing

                    2 unavailable to other media outlets. As a result, The Epoch Times has continually

                    3 learned of and exposed multiple human rights abuses of the People’s Republic of

                    4 China. This includes The Epoch Times’ publication of multiple articles about the

                    5 spread of COVID-19 earlier than larger news outlets.

                    6            16.       For doing this important work, The Epoch Times has sustained ongoing
                    7 attacks. Ten of its staff members were arrested in the People’s Republic of China

                    8 and given prison terms ranging from three to 10 years. Moreover, on November 19,

                    9 2019, arsonists targeted The Epoch Times’ Hong Kong offices.

                   10                                 LA Magazine’s Defamatory Article
                   11            17.       On March 9, 2020, Defendant in both hard-copy and online published
                   12 an article entitled “Inside the Shadowy World of Shen Yun and Its Secret Pro-

                   13 Trump Ties” (the “Article”) written by its reporter Samuel Braslow. A true and

                   14 correct copy of the article is attached hereto as Exhibit A. According to

                   15 Defendant’s online “2020 media kit,” it has a “total monthly reach” of 5,321,045,

                   16 and a “total annual reach” of 63,852,050.

                   17            18.       Within the media kit, Defendant describes itself as (a) particularly
                   18 trustworthy because of its “investigative journalism,” (b) particularly influential

                   19 because it is “the single-most powerful media resource in the [Los Angeles]

                   20 region,” (c) having an “authoritative voice,” (d) presenting “authoritative content-

                   21 driven products,” (e) “the essential voice of Los Angeles,” and (f) “[t]he destination

                   22 for art, thought, politics and entertainment.” Defendant’s plain goal is to place itself

                   23 in the top-tier of reliable and influential journalism.

                   24            19.       Contrary to what Defendant identifies as the superb quality of its
                   25 “investigative journalism,” the Article contains the following demonstrably false

                   26 and damaging defamatory statements (the “Statements”):
                   27                  a. “Facebook revealed in December that Epoch Media Group, which
                   28                      publishes Epoch Times, had furtively pumped nearly $10 million in ads
LEWIS
BRISBOIS
BISGAARD                4844-8446-4317.1                                 6
& SMITH LLP                                                         COMPLAINT
ATTORNEYS AT LAW
                        Case 2:20-cv-04680 Document 1 Filed 05/26/20 Page 7 of 18 Page ID #:7



                    1                      through a hidden network of fake accounts and pages.”
                    2                  b. “Facebook removed over 600 accounts tied to Epoch Times . . .”
                    3            20.       “Facebook revealed in December that Epoch Media Group, which
                    4 publishes Epoch Times, had furtively pumped nearly $10 million in ads through a

                    5 hidden network of fake accounts and pages.” In fact, Facebook did not “reveal that

                    6 Epoch Media Group spent nearly $10 million in ads through a hidden network of

                    7 fake accounts and pages.” Facebook claimed, incorrectly, that Epoch Media Group

                    8 was “linked” to this activity, which is a separate falsehood; there is no link. The

                    9 conduct described in the quote was apparently carried out by an outlet called The

                   10 BL, which has no connection whatsoever to Epoch. Defendant’s statement is

                   11 therefore false in its entirety. Furthermore, despite Defendant’s explicitly promoted

                   12 commitment to “investigative journalism,” neither Defendant’s reporter Braslow nor

                   13 anyone acting on the reporter’s or his magazine’s behalf provided a source for the

                   14 information within the article nor contacted Epoch for confirmation or comment.

                   15            21.       “Facebook removed over 600 accounts tied to Epoch Times . . .” In
                   16 fact, Facebook never “removed over 600 accounts tied to Epoch Times . . .” nor

                   17 even a single Epoch account in response to the alleged deceptive behavior by The

                   18 BL. The statement is therefore entirely false. Furthermore, neither Defendant’s

                   19 reporter Braslow nor anyone acting on his or his magazine’s behalf provided a

                   20 source for the information within the article nor contacted Epoch for confirmation or

                   21 comment.

                   22            22.       The effect of these false statements is to diminish the Epoch brand, its
                   23 reputation for truth and veracity, its journalistic professionalism, and its ability to

                   24 present itself as a viable competitor for ad and subscription dollars. The statements

                   25 individually and collectively suggest that Epoch is compromised and untruthful,

                   26 which are diametrically contrary to attributes associated with credible vendors of
                   27 news. The article, written without providing source citations, instead presents the

                   28 assertions as facts so well-established that sourcing and corroboration are not even
LEWIS
BRISBOIS
BISGAARD                4844-8446-4317.1                                 7
& SMITH LLP                                                         COMPLAINT
ATTORNEYS AT LAW
                        Case 2:20-cv-04680 Document 1 Filed 05/26/20 Page 8 of 18 Page ID #:8



                    1 necessary, compounding the defamation and corresponding damages. The article

                    2 also purports to present precise details, also unsourced and unverified, to enhance

                    3 the apparent reliability of the false report.

                    4                             Epoch Times Sought Amicable Resolution
                    5            23.       On March 10, 2020, counsel for Epoch contacted Mr. Maer Roshan,
                    6 Editor in Chief of Los Angeles Magazine, setting forth the inaccurate statements,

                    7 noting how they were inaccurate, and demanding a retraction. A true and correct

                    8 copy of the letter is attached hereto as Exhibit B. (The letter calls out multiple

                    9 falsehoods. This lawsuit pertains to two of them.)

                   10            24.       Mr. Roshan failed to respond, requiring Epoch to instigate this lawsuit.
                   11                      FIRST CAUSE OF ACTION: DEFAMATION PER SE
                   12            25.       Plaintiff hereby re-alleges and incorporates the allegations of the
                   13 preceding paragraphs as though fully set forth herein.

                   14            26.       Defendant published the Statements online and in print, where readers
                   15 reasonably understood that the Statements were about Plaintiff.

                   16            27.       Each of the Statements are false.
                   17            28.       Defendant knew the statements were false or had serious doubts about
                   18 the truth of the Statements, yet nonetheless published the Article. Furthermore, in

                   19 making such sweeping yet precise comments without attribution, source citation, or

                   20 attempt at corroboration, and on actual notice that the information being presented

                   21 as factual was actually incorrect, Defendant’s wrongful conduct was done with

                   22 malice.

                   23            29.       Defendant’s wrongful conduct has caused harm to Plaintiff’s business
                   24 and reputation. The Epoch Times presents itself as a reliable and viable provider of

                   25 accurate and trustworthy information, with a commitment to journalistic integrity,

                   26 particularly given that one of its foundational commitments is to provide news and
                   27 information about a totalitarian regime. Defendant deliberately set out to present a

                   28 narrative that was totally at odds with The Epoch Times’ reputation for accuracy and
LEWIS
BRISBOIS
BISGAARD                4844-8446-4317.1                                 8
& SMITH LLP                                                         COMPLAINT
ATTORNEYS AT LAW
                        Case 2:20-cv-04680 Document 1 Filed 05/26/20 Page 9 of 18 Page ID #:9



                    1 dependability, particularly as a source of information about a political regime

                    2 reputed to be “totalitarian.” Attributing similar dishonesty to Epoch completely

                    3 undercuts their business model and their business purpose, and is defamatory per se.

                    4            30.       Defendant’s wrongful conduct has caused harm to Epoch’s business
                    5 and reputation.

                    6            31.       Defendant’s wrongful conduct was a substantial factor in causing
                    7 Plaintiff’s harm.

                    8                SECOND CAUSE OF ACTION: DEFAMATION PER QUOD
                    9            32.       In the alternative, Plaintiff hereby re-alleges and incorporates the
                   10 allegations of the preceding paragraphs as though fully set forth herein.

                   11            33.       Defendant published the Statements online and in print, where readers
                   12 reasonably understood that the Statements were about Epoch.

                   13            34.       Because of the facts and circumstances known to the readers of the
                   14 Statements, they tend to injure Epoch in their businesses and discourage others from

                   15 associating with or dealing with Epoch.

                   16            35.       Each of the Statements are false.
                   17            36.       Defendant knew the statements were false or had serious doubts about
                   18 the truth of the Statements, yet nonetheless published the Article.

                   19            37.       Defendant’s wrongful conduct was done with malice.
                   20            38.       Defendant’s wrongful conduct has caused harm to Epoch’s business
                   21 and reputation.

                   22            39.       Defendant’s wrongful conduct was a substantial factor in causing
                   23 Epoch’s harm.

                   24                                          PRAYER FOR RELIEF
                   25            WHEREFORE, Plaintiff EPOCH GROUP INC d/b/a EPOCH MEDIA
                   26 GROUP respectfully demands judgment in its favor and against Defendant LOS
                   27 ANGELES MAGAZINE, LLC, as follows:

                   28
LEWIS
BRISBOIS
BISGAARD                4844-8446-4317.1                                  9
& SMITH LLP                                                          COMPLAINT
ATTORNEYS AT LAW
                    Case 2:20-cv-04680 Document 1 Filed 05/26/20 Page 10 of 18 Page ID #:10



                    1            1.          For an injunction enjoining Defendant from further publication
                    2                        of any false, malicious, defamatory or materially misleading
                    3                        comments regarding Plaintiff;
                    4            2.          For an award of money damages in accordance with the
                    5                        evidence, but not less than SEVENTY FIVE THOUSAND
                    6                        DOLLARS, together with interest thereon for damage to
                    7                        Plaintiff’s business reputation;
                    8            3.          For an award of punitive damages sufficient to punish and deter
                    9                        the conduct complained of herein;
                   10            4.          For attorneys' fees and costs of suit herein;
                   11            5.          For a retraction of the Article in any medium it was published;
                   12                        and
                   13            6.          For such other and further relief as this Court deems just and
                   14                        proper.
                   15                                      JURY DEMAND
                   16            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff EPOCH
                   17 GROUP INC d/b/a EPOCH MEDIA GROUP demands a trial by jury on all issues.

                   18

                   19 DATED: May 26, 2020                     LEWIS BRISBOIS BISGAARD & SMITH                 LLP

                   20

                   21

                   22
                                                              By:          /s/ Christopher J. Bakes
                                                                    Christopher J. Bakes
                   23                                               Attorneys for
                   24                                               Plaintiff EPOCH GROUP INC d/b/a
                                                                    EPOCH MEDIA GROUP
                   25

                   26
                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4844-8446-4317.1                            10
& SMITH LLP                                                     COMPLAINT
ATTORNEYS AT LAW
Case 2:20-cv-04680 Document 1 Filed 05/26/20 Page 11 of 18 Page ID #:11




                           EXHIBIT A
5/26/2020                              Inside the Shadowy
                  Case 2:20-cv-04680 Document             World 05/26/20
                                                    1 Filed     of Shen Yun and Its
                                                                                PageSecret Pro-Trump
                                                                                           12 of 18  Ties Page ID #:12




                                                                                                                                        Jason Raish



                   Inside the Shadowy World of Shen Yun and Its Secret
                   Pro-Trump Ties
                   The touring dance extravaganza’s parent organization is reportedly spending big bucks to promote the president on Facebook

                   By Samuel Braslow - March 9, 2020


                   Each spring the city is flooded by a deluge of advertising—from bright, colorful billboards to
                   glossy mailers to round-the-clock TV commercials—heralding the imminent arrival of a quirky
                   Chinese dance troupe named Shen Yun. Since the group first appeared in L.A. a decade ago, its
                   exotic mix of traditional Chinese dance, Cirque du Soleil-like acrobatics, and anticommunist
                   messaging has won a devoted audience. Critics may scoff at its outre theatrics, and the Chinese
                   government has dismissed it as an “anti-society cult” with “tacky taste and low artistic standards,”
                   but the show regularly sells out across the country. This year, as Shen Yun prepares for a six-week
                   run in Southern California in May, it is coming under scrutiny for its close association with the
                   Epoch Times, a fiercely pro-Trump conspiracy website recently mired in scandal for its ties to a
                   massive network of fraudulent Facebook accounts.

                   Both Shen Yun and Epoch Times are funded and operated by members of Falun Gong, a
                   controversial spiritual group that was banned by China’s government in 1999. Less a religion than
                   a spiritual doctrine, Falun Gong melds traditional Taoist principles with occasionally bizarre
                   pronouncements from its Chinese-born founder and leader, Li Hongzhi. Among other
                   pronouncements, Li has claimed that aliens started invading human minds in the beginning of
                   the 20th century, leading to mass corruption and the invention of computers. He has also
                   denounced feminism and homosexuality and claimed he can walk through walls and levitate. But
                   the central tenet of the group’s wide-ranging belief system is its fierce opposition to communism.

                   In 2000, Li founded Epoch Times to disseminate Falun Gong talking points to American readers.
                   Six years later he launched Shen Yun as another vehicle to promote his teachings to mainstream
                   Western audiences. Over the years Shen Yun and Epoch Times, while nominally separate


https://www.lamag.com/citythinkblog/shen-yun-trump/                                                                                                   1/3
5/26/2020                              Inside the Shadowy
                  Case 2:20-cv-04680 Document             World 05/26/20
                                                    1 Filed     of Shen Yun and Its
                                                                                PageSecret Pro-Trump
                                                                                           13 of 18  Ties Page ID #:13

                   organizations, have operated in tandem in Falun Gong’s ongoing PR campaign against the
                   Chinese government, taking directions from Li.




                   Members of Falun Gong sat in silent protest outside the Chinese Consulate in Los Angeles


                   PHOTO BY KEIPHER MCKENNIE/GETTY IMAGES)



                   Despite its conservative agenda, Epoch Times took pains until recently to avoid wading into
                   partisan U.S. politics. That all changed in June 2015 after Donald Trump descended on a golden
                   escalator to announce his presidential candidacy, proclaiming that he “beat China all the time.” In
                   Trump, Falun Gong saw more than just an ally—it saw a savior. As a former Epoch Times editor
                   told NBC News, the group’s leaders “believe that Trump was sent by heaven to destroy the
                   communist party.”

                   Relatively unknown before 2016, Epoch Times enjoyed a surge in traffic after the presidential
                   election thanks to stridently pro-Trump content. NBC News reported in 2017 that the site was
                   drawing millions of visitors a year, more than The New York Times and CNN combined. But
                   Falun Gong didn’t restrict its pro-Trump stance to the paper.
                   Facebook revealed in December that Epoch Media Group, which publishes Epoch Times, had
                   furtively pumped nearly $10 million in ads through a hidden network of fake accounts and pages.
                   In the past few years it has produced more pro-Trump advertising than any other group,
                   including the Trump campaign. The ads have promoted anti-impeachment sentiment,
                   anticommunist propaganda, and conspiracy theories about Joe Biden and other opponents of the
                   president.

                   Though Shen Yun and Epoch Times both fall under Falun Gong’s
                   umbrella, the parent organization’s politics haven’t seemed to have
                   impacted the dance troupe’s bottom line. According to public
                   filings, Shen Yun generated nearly $30 million in revenue in 2017,
                   the most recent year for which records are available—a $7 million
                   increase from the year before. But Shen Yun spends none of its                             SHEN YUN ON YOUTUBE

                   own money on marketing. Instead it relies on a vast army of devout


https://www.lamag.com/citythinkblog/shen-yun-trump/                                                                                 2/3
5/26/2020                              Inside the Shadowy
                  Case 2:20-cv-04680 Document             World 05/26/20
                                                    1 Filed     of Shen Yun and Its
                                                                                PageSecret Pro-Trump
                                                                                           14 of 18  Ties Page ID #:14

                   volunteers and donors who produce ads, buy billboards, and send out millions of mailers
                   promoting the show.

                   Among Falun Gong members there is an “expectation that all practitioners … basically put their
                   lives on hold for the weeks or even months leading up to [Shen Yun’s shows],” a former member
                   wrote in Medium. A San Francisco Chronicle story reported that from 2015 to 2017 Shen Yun-
                   linked groups spent at least $39.3 million on advertising—a staggering amount for a nonprofit of
                   its size. (For comparison, fashion house Guess spent $37.1 million worldwide in 2017.) While
                   employing such massive resources to benefit a cultural exposition seems harmless, using the
                   same apparatus to influence a presidential election is more problematic. Facebook removed over
                   600 accounts tied to Epoch Times, but by that point, the group’s 55 million Facebook followers
                   had already been exposed to a flurry of misleading ads, antivaxxer talking points, and QAnon
                   conspiracies.

                   Now if only Facebook could do something about the billboards.


                   RELATED: Just How Big Is Shen Yun’s Marketing Budget?


                   Stay on top of the latest in L.A. food and culture. Sign up for our newsletters
                   today.




https://www.lamag.com/citythinkblog/shen-yun-trump/                                                                      3/3
Case 2:20-cv-04680 Document 1 Filed 05/26/20 Page 15 of 18 Page ID #:15




                           EXHIBIT B
          Case 2:20-cv-04680 Document 1 Filed 05/26/20 Page 16 of 18 Page ID #:16


                                                                                                     Bryan P. Sugar
                                                                                   550 West Adams Street, Suite 300
                                                                                             Chicago, Illinois 60661
                                                                                     Bryan.Sugar@lewisbrisbois.com
                                                                                               Direct: 312.463.3473




    March 10, 2020



    Via Email

    Mr. Maer Roshan
    Editor In Chief
    Los Angeles Magazine
    5900 Wilshire Blvd.
    10th Floor
    Los Angeles, CA 90036
    Email: Mroshan@lamag.com


             Re:       Immediate Retraction Demand
                       Inside the Shadowy World of Shen Yun and Its Secret Pro-Trump Ties

    Dear Mr. Roshan:

    Our firm represents The Epoch Times. I am writing to demand that L.A. Magazine immediately
    issue a retraction for its article “Inside the Shadowy World of Shen Yun and Its Secret Pro-Trump
    Ties.”

    Below are a series of false statements contained in the article, which must be retracted immediately:

    Statement #1

    “The touring dance extravaganza’s parent organization is reportedly spending big bucks to promote
    the president on Facebook”

    The Epoch Times is not the parent organization of Shen Yun.




ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY
LOUISIANA • MARYLAND • MASSACHUSETTS • MINNESOTA • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW YORK
NORTH CAROLINA • OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • VIRGINIA • WASHINGTON • WEST VIRGINIA
    4817-3790-6103.1
      Case 2:20-cv-04680 Document 1 Filed 05/26/20 Page 17 of 18 Page ID #:17

March 10, 2020
Page 2



Statement #2

“In 2000, Li founded Epoch Times to disseminate Falun Gong talking points to American readers.”

Mr. Li Hongzhi is not the founder of The Epoch Times. It was founded by Mr. John Tang in the
summer of 2000. The Epoch Times is an independent media outlet.

Statement #3

“Over the years Shen Yun and Epoch Times, while nominally separate organizations, have operated
in tandem in Falun Gong’s ongoing PR campaign against the Chinese government, taking directions
from Li.”

Shen Yun Performing Arts and The Epoch Times are not “nominally separate organizations.” They
are separate organizations, full stop. Moreover, the Epoch Times does not “work in tandem” with
Shen Yun.

Statement #4

“Though Shen Yun and Epoch Times both fall under Falun Gong’s umbrella, the parent
organization’s politics haven’t seemed to have impacted the dance troupe’s bottom line.”

The Epoch Times is not the parent organization of Shen Yun.

Statement #5

“As a former Epoch Times editor told NBC News, the group’s leaders ‘believe that Trump was sent
by heaven to destroy the communist party.’”

While it is true that a former journalist made this ridiculous false statement to NBC News, this
statement is patently false. The leadership of Epoch Times certainly does not believe that Trump
was sent from heaven to destroy the communist party.

Statement #6

“Facebook revealed in December that Epoch Media Group, which publishes Epoch Times, had
furtively pumped nearly $10 million in ads through a hidden network of fake accounts and pages.”

Facebook did not reveal that Epoch Media Group had furtively pumped nearly $10 million in ads
through a hidden network of fake accounts and pages. Facebook claimed, incorrectly, that Epoch




                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                        www.lewisbrisbois.com


4817-3790-6103.1
      Case 2:20-cv-04680 Document 1 Filed 05/26/20 Page 18 of 18 Page ID #:18

March 10, 2020
Page 3



Media Group was “linked” to this activity, which was carried out by an outlet called The BL.
Epoch Times never had any relation with The BL.

Statement #7

“Facebook removed over 600 accounts tied to Epoch Times . . .”

Facebook never removed a single Epoch Media Group account upon discovering the alleged
deceptive behavior by the BL.

Our client demands that a conspicuous retraction be published in LA Magazine as soon as practical,
but in no event later than three (3) days from the date of this correspondence. If you fail to retract
these false statements within the period of time specified, our client will be forced to seek all
available remedies.

We look forward to your immediate response.


                                               Sincerely,




                                               Bryan P. Sugar of
                                               LEWIS BRISBOIS BISGAARD & SMITH LLP

BPS:mcd




                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                         www.lewisbrisbois.com


4817-3790-6103.1
